Citation Nr: 1720411	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-06 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD and assigned a noncompensable evaluation.

In his March 2013 substantive appeal form, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  However, in a February 2017 written statement, the Veteran's representative indicated the Veteran wished to withdraw his request for a hearing.  As such, the Veteran's hearing request is deemed withdrawn. 

The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran has claimed entitlement to service connection for PTSD, the record shows he has also been diagnosed with depression.  Accordingly, the Board has recharacterized the claim as reflected on the title page. 
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In its August 2016 remand, the Board noted the issue of whether new and material evidence had been received to reopen the Veteran's claim for service connection for lymphoma due to herbicide exposure had been raised by the record in an October 2002 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board referred the issue to the AOJ.  This issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Board notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, the Veteran's most recent VA psychiatric examination was conducted in September 2010, more than 6 years ago.  In an October 2011 private mental status examination report, submitted by the Veteran's representative, it was indicated the Veteran was suffering from psychiatric impairment more severe than that indicated by the September 2010 VA examination report.
 
Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of his service-connected acquired psychiatric disorder.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected acquired psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner is specifically directed to consider the October 2011 private mental status examination report authored by psychologist J.A.

The AOJ should ensure the examiner provides all information required for rating purposes.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






